Citation Nr: 0409776	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  03-12 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West 
Virginia


THE ISSUE

Entitlement to an increased disability rating for a service-
connected low back disorder, currently evaluated as 40 percent 
disabling.


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Huntington, West Virginia 
(the RO).  

Procedural history

The veteran served on active duty from December 1963 to December 
1965. 

The veteran was granted service connection for a low back disorder 
in a February 1977 rating decision and was awarded a 10 percent 
disability rating.  In subsequent rating decisions, the veteran's 
disability rating was increased to 40 percent.  

In December 2001, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned his 
low back disorder.  In a May 2002 rating decision, the RO denied 
the claim.  The veteran disagreed with the May 2002 rating 
decision and initiated this appeal.  The appeal was perfected with 
the timely submission of the veteran's substantive appeal (VA Form 
9) in May 2003.  

The veteran was scheduled for a VA Central Office hearing to be 
conducted in October 2003; however, in June 2003, the veteran 
notified the Board that he wished to cancel his request.  The 
veteran presented personal testimony before a RO Hearing Officer 
in November 2002.


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107) (West 2002)] requires VA to notify the 
claimant of any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if any, 
VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In February 2002, the RO sent a letter to the veteran in an effort 
to satisfy the notice requirements of the VCAA.  However, that 
letter specifically referred to the requirements for establishing 
entitlement to service connection, not to the requirements for an 
increased disability rating. 

Moreover, effective September 26, 2003, during the pendency of the 
veteran's appeal, there was a change in the regulations governing 
disabilities of the spine.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  A review of the 
claim file reveals that the veteran has not been provided with the 
new criteria for disabilities of the spine and that the RO has not 
considered those regulations (its most recent decision was in 
March 2003, before the change in the regulation).  When the Board 
addresses in its decision a question that has not been addressed 
by the RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and argument 
and to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

The Board notes that, while the veteran has been provided with the 
most current version of Diagnostic Code 5293 governing 
intervertebral disc syndrome,  Diagnostic Code 5293 also calls for 
application of the general spine rating schedule to determine 
which provides a higher rating.  Thus, that schedule must also be 
provided to the veteran. 

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must assure that all notice and development required by 
the VCAA has been accomplished, including notifying the veteran of 
the evidence necessary to substantiate an increased rating claim.   
The veteran should also be provided with the current regulations 
governing disabilities of the spine,  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243.

2.  If the veteran submits additional evidence in response to the 
first action, and after undertaking any additional development it 
deems to be necessary, VBA should readjudicate the claim.  If the 
claim remains denied, VBA should issue a supplemental statement of 
the case and afford the veteran an appropriate period of time for 
response.  Thereafter, the claims folder should be returned to the 
Board for further appellate review if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) [to be 
codified at 
38 U.S.C. §§ 5109B, 7112].



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





